--------------------------------------------------------------------------------

Statement of Work

 

Prepared for: Prepared by:     Epcylon Technologies, Inc. Black Swan Diagnostics
Inc. 34 King St. E. The World Trade Centre Suite 1010 10 Yonge St. Toronto, ON
Suite 604 M5C 2X8 Toronto, ON M5E 1R4


This Statement of Work is the Confidential Information of Black Swan Diagnostics
Inc.

All information in this document is provided in confidence and shall not be
published or disclosed, wholly or in part to any other party without BLACK SWAN
DIAGNOSTICS INC.’s written permission.

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work

Table of Contents

1.    Executive Summary 1   1.1 Background and Requirements  1   1. Objectives 1
2.    Project Scope 2   2.1 Services 2   2.2 Location 2   2. Primary BLACK SWAN
DIAGNOSTICS INC. and EPCYLON Contacts 3 3.    Project Approach and Organization
3   3.1 Risk Management Services 3   3.2 Summary of Deliverables 4   3.3 Project
Staffing 4 4.    Project Guidelines 5   4.1 EPCYLON’s Responsibilities 5   4.2
Mutual Responsibilities 5   4.3 Change in Scope 6   4.4 Progress Reports and
Time Records 6   4.5 Completion Criteria 6   4.6 Assumptions 7 5.    Terms and
Conditions 7   5.1 Term and Termination 7   5.2 Proprietary Rights 7      5.2.1
Proprietary Rights 7      5.2.2 Customer Furnished Materials 7      5.2.3 Work
Product License 7   5.3 Confidential Information 8   5.4 Warranty 8      5.4.1
Warranty 8      5.4.2 Disclaimer and Exclusions 8   5.5 LIMITATIONS OF LIABILITY
8   5.6 Independent Contractors 9   5.7 Compliance with Laws and Governing Law 9
6.    Project Fees and Payment 9   6.1 Notices 9   6.2 Fees and Invoicing 9 7.  
 Authorization 10 8.    Acknowledgment of Milestone Completion 11


SOW#: EPCYLON 01-2015 Strictly Confidential Page ii #: EPCYLON 0096 Black Swan
Diagnostics Inc. [01262015 0069].anx January 26, 2015


--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work


1.

Executive Summary

This Statement of Work (“SOW”) sets forth the terms under which EPCYLON
TECHNOLOGIES INC. referred to as “EPCYLON ” throughout this document) has
formally engaged BLACK SWAN DIAGNOSTICS INC. to provide the project consulting
and implementation services (“Consulting Services”) described in this SOW.

  1.1

Background and Requirements

EPCYLON has requested BLACK SWAN DIAGNOSTICS INC. to provide certain specified
services described within this SOW.

This Statement of Work outlines the detailed scope and high-level tasks as well
as both the EPCYLON and BLACK SWAN DIAGNOSTICS INC. resources required to
complete this effort.

  1.2

Objectives

The objectives for this SOW are summarized as follows over a 3-month period and
are strictly confined Stealth Trader Analytics division:

  1.

Custom Tailor Risk Management Manual - to complete and custom-tailor products
and services for Stealth Trader Analytics division as part of EPCYLON.

        2.

Implement Risk Management Policies & Procedures to mitigate trading risk for
proprietary traders retained by EPCYLON to trade on behalf of investor (client)
capital using Stealth Trader Analytics;

        3.

Assist with Stealth Trader reseller program in the management and oversight of
resellers concerning the following:


  (i)

Pricing;

  (ii)

Distribution channels;

  (iii)

Channel partnerships;

  (iv)

Reseller commission or payouts;

  (v)

Oversight over proper training & development of Stealth Analytics platform;


  4.

Initiate a public relations campaign to create brand awareness and positioning
of Stealth Trader Analytics;

        5.

Corporate website – assist in providing feedback, guidance, insight, analysis
concerning image, rebranding, and video overhaul.

        6.

Assist with existing documentation in moving forward in securing EPCYLON a
listing on the Canadian Stock Exchange (CSE) listing platform in light of
significant delays since June 2014;

        7.

Assist with corporate presentations for various purposes, which may include but
not be limited to the following:


  (i)

Capital raising;

  (ii)

Marketing and branding via private placement;

  (iii)

Trader recruitment;

  (iv)

Press releases;


--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work


  (v)

Capital restructuring (i.e., sale of share control block) to generate liquidity,
and injection of trading capital into company to generate additional revenue and
free cash flow.

  (vi)

Investor related information in compliance with SEC/OSC securities statutes;


  8.

Assist with recruiting three (3) qualified and competent traders that can
quickly adapt and learn the Stealth Trading system from internal training &
development resources provided by EPCYLON;

        9.

Respond to OSC Comments/Inquiries in relation to CSE listing, where required -
to ensure there is sufficient and timely feedback given to the OSC before and
after submission of documents, up until the CSE listing is finalized and
confirmed via receipt from the OSC.

Activity Strategy and Plan

Develop and implement risk management manual to mitigate and manage trading
risks, trading personnel, and securities regulatory risk exposure.

2.

Project Scope


  2.1

Services

Components of the Risk Management Compliance Engagement

This is outlined as per s. 1.2 above.

Activity Plan and Strategy

BLACK SWAN DIAGNOSTICS INC. personnel will work in concert with EPCYLON staff to
deliver the following services with respect to the activity of EPCYLON in
relation to the Stealth Trader Analytics.

Deliver a custom-tailored manual of EPCYLON’s Risk Management Manual required
for recruiting, retaining, and training traders.

  2.2

Location

The Consulting Services, to the extent of testing and any required on-site work,
shall be performed primarily at the EPCYLON facility located at Toronto, Ontario
(work site). However, BLACK SWAN DIAGNOSTICS INC. shall have the option of
performing appropriate portions such as planning and documentation at a BLACK
SWAN DIAGNOSTICS INC. selected location (the “BLACK SWAN DIAGNOSTICS INC.
site”).

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work


  2.3

Primary BLACK SWAN DIAGNOSTICS INC. and EPCYLON Contacts

Refer to the following table for the BLACK SWAN DIAGNOSTICS INC. and BLACK SWAN
DIAGNOSTICS INC. primary contacts and the method to contact them.

Table 1. Primary Contacts


BLACK SWAN DIAGNOSTICS
INC. Contact EPCYLON Contact

Name Jack Bensimon, LL.M. (Sec), LL.M.
(Gen), LL.M. (Bus)
Doug McKay Title Managing Director Director, Trading and Operations Office
Number   (416) 479-0880 Mobile Number (416) 985-0757 (519) 919-8065 E-mail
Address jbensimon@rogers.com d.mckay@stealthtrader.com


3.

Project Approach and Organization

BLACK SWAN DIAGNOSTICS INC. will use the following phased approach to manage
this project:

  3.1

Risk Management Services

During the Documentation, Final Report, Presentation and Acceptance Phase, BLACK
SWAN DIAGNOSTICS INC.:

   

Perform detailed analysis from results of the following:

           

Internal Controls (manual / automated)

           

Policies and Procedures

           

Management Interviews

           

Deliver a Final Report and Executive Summary Presentation to EPCYLON management
based on the team's findings and recommendations.

           

Presents and reviews the Final Report with EPCYLON via an Executive Summary
Presentation.

           

Obtains EPCYLON acceptance and sign-off of the project.


--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work


  3.2

Summary of Deliverables

BLACK SWAN DIAGNOSTICS INC. provides EPCYLON with the deliverables specified in
the following table.

Table 2. Project Deliverables

Phase Deliverable   Assist with Stealth Trader reseller program in the
management and   oversight of resellers concerning the following:              
                                                     Pricing;                  
                                             Distribution channels;            
                                                   Channel partnerships;        
                                                       Reseller commission or
payouts; Phase I – Initiate and                                                
             Oversight over proper training & development Implement Reseller    
                                                         of Stealth Analytics
platform; Program      Initiate a public relations campaign to create brand
awareness and                                                                
 positioning of Stealth Trader Analytics;       Corporate website – assist in
providing feedback, guidance, insight,   analysis concerning image, rebranding,
and video overhaul.                  Assist with recruiting three (3) qualified
and competent traders that Phase II – Trader    can quickly adapt and learn the
Stealth Trading system from internal Traning and    training & development
resources provided by EPCYLON; Recruitment            Custom Tailor Risk
Management Manual - to complete and custom-      tailor products and services
for Stealth Trader Analytics division as      part of EPCYLON.        
 Implement Risk Management Policies & Procedures to mitigate      trading risk
for proprietary traders retained by EPCYLON to trade on Phase III – Risk  
 behalf of investor (client) capital using Stealth Trader Analytics; Management
Manual        Respond to OSC Comments/Inquiries in relation to CSE listing,    
 where required - to ensure there is sufficient and timely feedback      given
to the OSC before and after submission of documents, up until      the CSE
listing is finalized and confirmed via receipt from the OSC.


  3.3

Project Staffing

BLACK SWAN DIAGNOSTICS INC. will deploy a project team made up of the following
technical and management expertise:

Managing Director (Jack J. Bensimon—on site personnel)

BLACK SWAN DIAGNOSTICS INC. will provide a Project Manager to supervise the
activities associated with this engagement, as well as the following
responsibilities:

 * Preparing aggregate initial findings and recommendations.

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work

 * Acting in concert with EPCYLON through TBD to incorporate their experience
   and understandings into the Activity Plan and Strategy.

 * Leading status meetings, as required

 * Preparing the final report and assessment.

4.

Project Guidelines


  4.1

EPCYLON’s Responsibilities

EPCYLON shall afford BLACK SWAN DIAGNOSTICS INC. access to EPCYLON ’s staff at
various times in the project but BLACK SWAN DIAGNOSTICS INC. is also aware that
EPCYLON ’s through Doug McKay is dedicated to the daily operations of the
facilities. BLACK SWAN DIAGNOSTICS INC. will make every reasonable effort to
limit the demands on these people but EPCYLON ’s through Doug McKay may have
critical knowledge of the operations and the business itself. This knowledge
must be made available to BLACK SWAN DIAGNOSTICS INC. in a timely fashion, and
is invaluable to the project’s success. Prior to and/or during the engagement,
EPCYLON must:

   

Ensure working conditions that are conducive for the successful completion of
the project for the duration of this engagement, including:

           

Suitable office space.

           

Telephone access.

           

Meeting facilities.

           

Assign Doug McKay as the single point of contact for issue resolution, activity
scheduling, interview scheduling, and information collection and dissemination.
Doug McKay is responsible to ensure compliance with BLACK SWAN DIAGNOSTICS
INC.'s obligations.

           

Ensure that Doug McKay attend and participate in the required interviews and are
able to discuss the active topics presented.


  4.2

Mutual Responsibilities

In support of this effort, both EPCYLON and BLACK SWAN DIAGNOSTICS INC. shall:

 * Conduct project review meetings at a mutually agreed upon time and location
   to discuss the project status, issues, new requirements and overall project
   satisfaction.

 * Support and provide representation at these meetings, which will cover
   performance status update, schedule update, pending changes, open issues and
   action items.

 * Support Project Issue and Tracking Resolution, by using the BLACK SWAN
   DIAGNOSTICS INC. Project Issue Report to track and review issues.

 * Coordinate any change to this SOW (whether cost impacting or not) with
   EPCYLON’s Project Sponsor, and process them using the BLACK SWAN DIAGNOSTICS
   INC. Project Change Request Form supplied in a separate document.

 * Collaborate with BLACK SWAN DIAGNOSTICS INC. to adjust project schedules and
   re-deploy resources in an expeditious manner in the event of schedule delays
   that are beyond the control of either party.

 * Meet at the conclusion of this project to bring to closure the project and
   capture, discuss and resolve any project issues that may have arisen.

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work


  4.3

Change in Scope

Process

Any deviation or change in the scope of the consulting and implementation
services must be approved by BLACK SWAN DIAGNOSTICS INC. or an authorized
designee thereof.

The BLACK SWAN DIAGNOSTICS INC. Primary Contact has overall responsibility for
the change process. When a change is desired, the requestor (EPCYLON or BLACK
SWAN DIAGNOSTICS INC.) notifies the BLACK SWAN DIAGNOSTICS INC. Primary Contact
who will:

 * Prepare a preliminary Project Change Request Form to identify the nature of
   the requested change

 * Acknowledge receipt of the Change Request

 * Conduct an initial Impact Assessment to determine the effects, if any on the
   consulting and implementation service’s schedule as well as any costs
   associated with utilizing resources to perform a full Change Request
   analysis. If the Impact Assessment indicates using resources to analyze how
   the Change Request affects the consulting and implementation services
   schedule or costs, BLACK SWAN DIAGNOSTICS INC. shall obtain EPCYLON ’s
   approval before performing the Change Request analysis

 * Report the Change Request status in the Progress Reports

Review and Approval

If EPCYLON approves a full Change Request analysis, BLACK SWAN DIAGNOSTICS INC.
shall prepare a Project Change Request Form detailing the change and its
justification for the change, directing the analysis effort to the appropriate
resources. This analysis shall result in a final Project Change Request Form
containing estimated cost, schedule and resource requirements, technical
feasibility, and recommended disposition such as:

 * Implementation without adjusting current cost or delivery schedule

 * Implementation with impact to EPCYLON cost of delivery schedule

 * Recommendation as a follow-on project

If BLACK SWAN DIAGNOSTICS INC. finds the project not technically or economically
feasible, an explanation will be provided detailing the reason.

BLACK SWAN DIAGNOSTICS INC. reviews the Project Change Request Form with EPCYLON
and it is marked as “accepted” or “withdrawn,” and signed by both parties. If
“accepted”, consulting and implementation services are revised to include the
agreed change(s) and the invoicing process is appropriately modified.

  4.4

Progress Reports and Time Records

Unless otherwise agreed, BLACK SWAN DIAGNOSTICS INC. may send EPCYLON a weekly
report summarizing the work completed during such period, and the status of the
work then in process, the status of any known problems or outstanding issues,
and the status of open change requests, if any.

  4.5

Completion Criteria

The services to be performed during each Phase and the deliverable, if any
associated with the Phase are described above. Unless specifically stated
otherwise, the acceptance criteria for each Phase will be successful completion
of the applicable portion of the services and presentation of a conforming
deliverable.

If at that time BLACK SWAN DIAGNOSTICS INC., in its reasonable opinion, has
fulfilled the acceptance for each Phase, BLACK SWAN DIAGNOSTICS INC. shall send
EPCYLON a written notification indicating Phase completion and requesting
EPCYLON ’s signature. If EPCYLON is satisfied with the performance for that
phase, its signature will indicate acceptance. If EPCYLON indicates that BLACK
SWAN DIAGNOSTICS INC. has not satisfactorily completed the phase, the

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work

parties will meet and use good faith to resolve difficulties. If EPCYLON does
not respond within seven (7) business days, the consulting services for the
applicable Phase will be considered accepted.

  4.6

Assumptions

Services for this engagement are contingent upon the following assumptions:

 * A completed and signed Statement of Work.

 * An initial retainer or deposit fee of 33% or 1/3 of the total estimated fee
   (i.e., 1/3 * 30,000) = $10,000 with the signing of the Statement of Work

5.

Terms and Conditions

The following paragraphs detail the Terms and Conditions of this Statement of
Work.

  5.1

Term and Termination

This SOW begins on the date stated herein, and, unless terminated for breach,
continues in accordance with its terms. Each party shall notify the other in
writing in case of the other's alleged violation of a material provision herein.
Each party shall have, except to the extent specifically provided otherwise,
thirty (30) calendar days from the date of receipt of such notice to affect a
cure (the "Cure Period"). If the recipient of such notice fails to affect such
cure within the Cure Period, then the sender of such notice shall have the
option of sending a written notice of termination, which notice shall take
effect upon receipt, and such sender shall thereafter have such remedies as are
provided at law and this SOW.

  5.2

Proprietary Rights


  5.2.1

Proprietary Rights

All patents, copyrights, trade secrets, methodologies, ideas, inventions,
concepts, know-how, techniques or other intellectual property developed or
provided by BLACK SWAN DIAGNOSTICS INC. are and remain EPCYLON property. All
written reports, analyses and other working papers delivered by BLACK SWAN
DIAGNOSTICS INC. to EPCYLON in the performance of BLACK SWAN DIAGNOSTICS INC.’s
obligations under this SOW (“Work Product”) belong to EPCYLON. Nothing herein
shall preclude BLACK SWAN DIAGNOSTICS INC. from developing, using or marketing
services or materials that are similar or related to such Work Product.

  5.2.2

Customer Furnished Materials

Any tangible materials furnished by BLACK SWAN DIAGNOSTICS INC. for use by

EPCYLON remain EPCYLON property. BLACK SWAN DIAGNOSTICS INC. shall defend at its
expense, and indemnify BLACK SWAN DIAGNOSTICS INC. against any costs and any
award or settlement of damages resulting from a claim that any materials
provided by BLACK SWAN DIAGNOSTICS INC. to EPCYLON infringe or misappropriate
the intellectual property rights of any third party.

  5.2.3

Work Product License

Upon EPCYLON ’s payment in full for Work Product, and to the extent that BLACK
SWAN DIAGNOSTICS INC. Proprietary Rights are contained in the Work Product,
EPCYLON is licensed to use such BLACK SWAN DIAGNOSTICS INC. Proprietary Rights
internally, for the purpose for which the Work Product was provided, on a
non-exclusive, non-transferable, royalty-free, worldwide basis. EPCYLON shall
not sublicense or otherwise transfer to any third party any BLACK SWAN
DIAGNOSTICS INC. Proprietary Rights.

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work


  5.3

Confidential Information

“Confidential Information” shall mean any and all information or materials
provided by one party to the other which are in tangible form and labeled
“confidential”, or, if disclosed orally, are identified as being confidential at
the time of disclosure, or any other information, observed when at a facility of
the other or a third party, that a reasonable business person would understand
to be not publicly available, but shall not include information or materials
that (i) were, on the effective date of this SOW, generally known to the public;
or (ii) become generally known to the public after such effective date other
than as a result of the act or omission of the receiving party; or (iii) were
rightfully known to the receiving party prior to that party receiving same from
the disclosing party; or (iv) are or were disclosed by the disclosing party to a
third party generally without restriction on disclosure; or (v) the receiving
party lawfully received from a third party without that third party’s breach of
agreement or obligation of trust; or (vi) are independently developed by the
receiving party.

The receiving party shall protect the other’s Confidential Information for three
(3) years after receipt thereof, by means of the same standard of care as used
by the receiving party to protect its own information of a similar nature and
importance, and no less than reasonable care. The receiving party shall use
Confidential Information only to fulfill its obligations or to exercise its
rights hereunder, and shall disclose Confidential Information only to those
persons in its organization who have a need to know such Confidential
Information in the performance of their duties in connection herewith and who
are bound by a written agreement to protect the confidentiality of such
Confidential Information, and will promptly report to the disclosing party any
actual or suspected breach hereof.

Each party shall not, and shall not authorize or assist another to, originate or
produce any written publicity, news release, marketing collateral or other
publication or public announcement, relating in any way to this SOW, without the
prior written approval of the other, which approval shall not be unreasonably
withheld. The terms of this SOW are Confidential Information.

  5.4

Warranty

        5.4.1

Warranty

BLACK SWAN DIAGNOSTICS INC. shall perform the Services hereunder in a
workmanlike manner in accordance with generally accepted industry standards.
EPCYLON must notify BLACK SWAN DIAGNOSTICS INC. of any failure to so perform
within ten (10) days after the date on which such failure first occurs. BLACK
SWAN DIAGNOSTICS INC.’s entire liability and EPCYLON ’s sole remedy for BLACK
SWAN DIAGNOSTICS INC.’s failure to so perform shall be for BLACK SWAN
DIAGNOSTICS INC. to, at its option, (i) use reasonable effects to correct such
failure, and/or (ii) terminate the SOW and refund that portion of any fees
received that correspond to such failure to perform.

  5.4.2

Disclaimer and Exclusions

EXCEPT AS EXPRESSLY STATED IN THIS WARRANTY SECTION, BLACK SWAN DIAGNOSTICS INC.
PROVIDES SERVICES “AS IS” AND MAKES NO OTHER EXPRESS WARRANTIES, WRITTEN OR
ORAL, AND ALL OTHER WARRANTIES ARE SPECIFICALLY EXCLUDED, INCLUDING, BUT NOT
LIMITED TO THE IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NON-INFRINGEMENT, AND ANY WARRANTY ARISING BY STATUTE, OPERATION OF
LAW, COURSE OF DEALING OR PERFORMANCE, OR USAGE OF TRADE.

  5.5

LIMITATIONS OF LIABILITY

EXCEPT AS OTHERWISE PROVIDED UNDER WARRANTY, BLACK SWAN DIAGNOSTICS INC.’S TOTAL
LIABILITY AND EPCYLON ’s SOLE AND EXCLUSIVE REMEDY FOR ANY CLAIM WHATSOEVER,
INCLUDING BUT NOT LIMITED TO CLAIMS BASED UPON CONTRACT, WARRANTY, NEGLIGENCE,
OR STRICT LIABILITY IN TORT, THAT ARISES

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work

OUT OF OR IN CONNECTION WITH SERVICES PROVIDED HEREUNDER, SHALL BE LIMITED TO
PROVEN DIRECT DAMAGES CAUSED BY BLACK SWAN DIAGNOSTICS INC.’S SOLE NEGLIGENCE IN
AN AMOUNT NOT TO EXCEED AN AMOUNT EQUAL TO TWICE THE PRICE PAID BY EPCYLON TO
BLACK SWAN DIAGNOSTICS INC. FOR SERVICES RENDERED HEREUNDER. NEITHER PARTY SHALL
HAVE LIABILITY TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY,
INCIDENTAL, OR INDIRECT DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS,
REVENUES, DATA AND/OR USE), EVEN IF ADVISED OF THE POSSIBILITY THEREOF.

  5.6

Independent Contractors

The parties shall act as independent contractors for all purposes under this
SOW. Nothing contained herein shall be deemed to constitute either party as an
agent or representative of the other party, or both parties as joint ventures or
partners for any purpose. Neither party shall be responsible for the act or
omissions of the other party, and neither party will have authority to speak
for, represent or obligate the other party in any way without the prior written
approval of the other party.

  5.7

Compliance with Laws and Governing Law

Each party shall comply with all applicable export laws, orders and regulations
and obtain all necessary governmental permits, licenses and clearances. This SOW
shall be governed by the laws of the Province of Ontario.

6.

Project Fees and Payment


  6.1

Notices

With the exception of Purchase Orders, acknowledgements, invoices, payments and
other usual and routine communications, all other notices or writings required
or permitted under this SOW, including but not limited to notices of default or
breach, shall be signed by an authorized representative of the sender, sent to
the respective individuals identified below (which may be changed by written
notice to the other), and shall be deemed to have been received (i) when hand
delivered to such individuals by a representative of the sender, or (ii) three
(3) days after having been sent postage prepaid, by registered or certified
first class mail, return receipt requested, or (iii) when sent by electronic
transmission, with written confirmation by the method of transmission, or (iv)
one (1) day after deposit with an overnight carrier, with written verification
of delivery.

Table 3. Responsible Parties

For BLACK SWAN DIAGNOSTICS INC. For EPCYLON Jack J. Bensimon, Managing Director
Doug McKay, Director, Trading and Operations            


  6.2

Fees and Invoicing

The total estimated fee for the Consulting Services identified in this Statement
of Work (exclusive of any and all registration expenses involved in the normal
course with the OSC for an EMD registration) is $30,000 + HST. See the Appendix
for detailed breakdown of cost by project phase, including timelines for
completion.

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work

BLACK SWAN DIAGNOSTICS INC. shall invoice EPCYLON in accordance with the
information provided in the following Schedule.

Table 4. Milestone / Event Schedule

Milestone / Event
Amount Due
(CAD) EPCYLON Signature of this Statement of Work – First Tranche (based on
estimated 3-month engagement) – by Friday, January 30, 2015.
$10,000 BLACK SWAN DIAGNOSTICS INC. - Second Tranche – March 6, 2015 $10,000
BLACK SWAN DIAGNOSTICS INC.- Balance owed is subject to the estimates
provided in the SOW, plus applicable HST.- Third Tranche – May 1, 2015 $10,000
+ HST                                                                          
                       Total (Please see Appendix for breakdown)  

BLACK SWAN DIAGNOSTICS INC. uses a standard Milestone Completion Form (MCF) as
the basis for all services invoicing. If EPCYLON signs the Milestone Completion
Form, or does not file a written notice outlining any issues with work performed
within seven (7) days after receipt of the MCF, the Services shall be deemed to
be delivered. BLACK SWAN DIAGNOSTICS INC. is authorized to issue the applicable
invoice upon delivery of a signed MCF. Payment is due within thirty (30) days
after the date of the invoice.

The results, accuracy, and contents of BLACK SWAN DIAGNOSTICS INC.’s
deliverables are dependent upon the content and accuracy of information provided
by EPCYLON Once a schedule has been mutually agreed upon, BLACK SWAN DIAGNOSTICS
INC. shall make reasonable efforts to accommodate changes requested by EPCYLON

BLACK SWAN DIAGNOSTICS INC. shall send EPCYLON notice of postponements or delays
at least ten business days in advance of the scheduled event. If BLACK SWAN
DIAGNOSTICS INC. is not reasonably able to “work-around” the postponement or
delay, especially in instances where the consulting and implementation services
require participation by EPCYLON personnel that become unavailable, BLACK SWAN
DIAGNOSTICS INC. is authorized to charge EPCYLON for time lost and additional
expenses incurred due to such delays or postponements at BLACK SWAN

DIAGNOSTICS INC.’s then standard hourly rates.

7.

Authorization

This Statement of Work is the complete and exclusive agreement between BLACK
SWAN DIAGNOSTICS INC. and EPCYLON with regard to its subject matter, and
supersedes all prior oral or written proposals, agreements, representations and
other communications between the parties with respect to the consulting and
implementation services and shall prevail notwithstanding any different,
conflicting or additional terms and conditions which may appear on any order or
other document submitted by BLACK SWAN DIAGNOSTICS INC.

All parties hereby acknowledge that they have read and do understand this SOW
and all attachments hereto, and agree to all terms and conditions stated herein.

IN WITNESS WHEREOF, the parties have caused the Statement of Work to be signed
on the respective dates indicated below.

--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work


Acceptance of Statement of Work - Number For BLACK SWAN DIAGNOSTICS INC. For
EPCYLON           Signature Signature   Jack J. Bensimon Doug McKay Printed Name
Printed Name   Managing Director Director, Trading and Operations Title Title  
    Date Date    


8.

Acknowledgment of Milestone Completion

The acknowledgement of milestone completion is official notice that BLACK SWAN
DIAGNOSTICS INC. has completed a specific milestone. A signed milestone
completion form by BLACK SWAN DIAGNOSTICS INC. will indicate successful
completion of a milestone and will allow BLACK SWAN DIAGNOSTICS INC. to invoice
EPCYLON for the agreed value of the milestone. If the entire price for the
services was pre-paid in full, no invoice will be generated. Acknowledgement
below indicates that the current milestone has been satisfactorily completed by
BLACK SWAN DIAGNOSTICS INC. If EPCYLON is satisfied with the performance for
this milestone, its signature indicates acceptance. If EPCYLON indicates that
BLACK SWAN DIAGNOSTICS INC. has not satisfactorily completed this milestone, the
parties will meet and use good faith to resolve difficulties. If EPCYLON does
not respond within seven (7) business days, the consulting services for this
milestone will be considered accepted.

Milestone Recognition and Acceptance


Customer Name: EPCYLON     Project Name: Risk Management Advisory Services    
SOW Number: EPCYLON -01-2015     BLACK SWAN EPCYLON 0069 DIAGNOSTICS INC.   PAS
Number:       Completed Milestone: Inception: Signing of this Statement of Work
    Date Completed:       Deliverable: Statement of Work (SOW)


--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work


BLACK SWAN DIAGNOSTICS INC. EPCYLON           Signature Signature   Jack J.
Bensimon Doug McKay Printed Name Printed Name   Managing Director Director,
Trading and Operations Title Title     Monday, January 26, 2015 Monday, January
26, 2015 Date Date    


--------------------------------------------------------------------------------


Black Swan Diagnostics Inc. Statement of Work

Deliverables / Scope Document

Prepared By: Black Swan Diagnostics, Inc. From: Jack J. Bensimon Date: January
26, 2015 Engagement Client: Epcylon Technologies Inc. Engagement Sponsor: Doug
McKay, Director, Trading & Operations Engagement: Management / Risk Management
Oversight



Phase
Due Date Completion
Date
Est Hrs
Actual Hrs
Variance    1 Phase I - Reseller Program 27-Mar-15           Initiate PR
campaign 20-Feb-15           Revamp Corporate website 13-Feb-15           Launch
reseller program - test basis 13-Feb-15                          2 Phase II -
Trader Recruitment 16-Mar-15           Place ads, interview, and start
recruitment process 13-Feb-15           Hire traders and start trader training
16-Mar-15            3 Phase III - Risk Management Manual + Interface Metrics
09-Apr-15           Development of Policies, Procedures, and Risk Metrics
05-Mar-15           Implementation of Risk Metrics into Stealth Analytics
Platform 26-Mar-15           Total Estimated Hrs:             Hourly Rate      
              Deposit     Cost:     $30,000.00 Required: $10,000.00   HST @ 13%
    $3,900.00       Total Cost:     $33,900.00                                  
              Total:     $33,900.00 Paid:                               As per
the SOW, the above figures are estimates based on previous           experience
and similar engagements. Black Swan Diagnostics makes every         Client
Initials:   effort to inform Epcylon of variances that exceed stated estimates.
      Date:              


--------------------------------------------------------------------------------